

117 SRES 233 IS: Expressing the sense of the Senate in support of a National Bike Month and in appreciation of cyclists and others for promoting bicycle safety and the benefits of cycling.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 233IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Boozman (for himself and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONExpressing the sense of the Senate in support of a National Bike Month and in appreciation of cyclists and others for promoting bicycle safety and the benefits of cycling.Whereas there are more than 57,000,000 adult cyclists in the United States;Whereas recreational cycling is a safe, low-impact, aerobic activity for all ages;Whereas when an individual cycles as a form of regular exercise, it may benefit the individual’s health;Whereas 870,000 people of the United States choose to commute by bicycle to work;Whereas many communities in the United States officially recognize May 21st as Bike to Work Day;Whereas bicycle tourism contributes billions of dollars annually to the United States economy;Whereas community leaders across the country in partnership with local officials have explored ways to increase access to outdoor bicycle recreation activities;Whereas outdoor bicycle recreation became even more important during the COVID–19 pandemic;Whereas a National Bike Month would provide an opportunity to educate United States citizens about the importance of bicycle safety and the health benefits of cycling; andWhereas the month of May has officially been celebrated as National Bike Month by the League of American Bicyclists and the majority of the international cycling community since 1956: Now, therefore, be it That it is the sense of the Senate that—(1)United States citizens should observe a National Bike Month to educate citizens of the United States about the importance of bicycle safety and the health, transportation, and recreational benefits derived from cycling;(2)health and transportation professionals and organizations should promote bicycle safety and the benefits of cycling; and(3)United States citizens should applaud the millions of cyclists in the United States and the national and community organizations, individuals, volunteers, and professionals associated with cycling for promoting bicycle safety and the benefits of cycling. 